Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 10/19/21.

Restriction Election
Applicant's response dated 6/29/21, to the restriction requirement dated 4/29/21 has been entered.
Applicant’s election with traverse of Group I, in the reply filed on 6/29/21 is acknowledged. Because of applicant’s claim amendments, claims 1, 3, 7-8, 11, 13, 16-17, 19-20, 22, 26-29 and 31 are now considered belonging to elected Group I. The examiner acknowledges applicant’s elected species of compound 20 in claim 31. 
Claims 1, 3, 7-8, 11, 13, 16-17, 19-20, 22, 26-29 and 31 are under current examination.

Claim Rejections – 35 USC 112.2
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

s 1, 3, 7-8, 11, 13, 16-17, 19-20, 22, 26-29 and 31 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claims 1, 3, 8, 13, 17 and 20 are rejected because of the “preferably”, “for example”, “such as” and “like” claim language. It is unclear how the recitation of exemplary or preferred embodiments limits the scope of the genus claimed. 
These limitations are also indefinite because they are narrower limitations of a broader limitation recited earlier in the claim.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
Claim 1 is also indefinite because of the claim language “complex of sulfur trioxide”. The specification doesn’t define the metes and bounds of a “complex of sulfur trioxide” so that one would know what is included and what is excluded in a “complex of sulfur trioxide”. A complex 
Claims 22 and 31 are rejected as being indefinite, because the definitions for R1 and/or R3 are not included in the claim language.  
The remaining dependent claims are rejected as being dependent on a rejected claim and failing to cure the deficiencies.
Appropriate correction is required. 


Claim Rejections – 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of the AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	
Claims 1, 3, 7, 22 and 29 are rejected under AIA  35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Wyrick et al. (US 4499303, pub date Feb. 12, 1985).
The instant claims are drawn to a process for preparing the sulfamic acid derivative of Formula I by reacting with a complex of sulfur trioxide, an amine and a tertiary amine.
Wyrick et al. teaches the following reaction, in which the amine is reacted with a pyridine complex of sulfur trioxide, with pyridine, followed by treatment with ammonia, the sodium ion exchange to give the benzoylsulfamate derivative. The following benzoylsulfamate derivatives are formed (compounds 2-4 and 7-8) (column 2, Scheme 1, examples 1-15 and Table II):

    PNG
    media_image1.png
    586
    483
    media_image1.png
    Greyscale

This reads on applicants Formula I in which R1 is H, R2 is C6 aryloyl,R3 is either O-(Mn+)1/n or O-X+. The reaction is at 90-90 degrees C for 3-5 hours to give the ammonium salt which can be converted to the sodium salt.
Furthermore Wyrick et al. teaches the formation of substituted benzylsulfonamides in which gaseous chlorine (chlorinating agent) is used to form chlorine derivatives and conversion to the sodium salt can be made by treating with NaOH (examples 16-22).
Therefore these claims are fully met.

Claim Rejections – 35 USC 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1 03(a) are summarized as follows:
Applicant Claims
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7-8, 11, 13, 16-17, 19-20, 22, 26-29 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wyrick et al. (US 4499303, pub date Feb. 12, 1985).
Applicant Claims

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Wyrick et al. teaches the following reaction, in which the amine is reacted with a pyridine complex of sulfur trioxide, with pyridine, followed by treatment with ammonia, the sodium ion exchange to give the benzoylsulfamate derivative. The following benzoylsulfamate derivatives are formed (compounds 2-4 and 7-8) (column 2, Scheme 1, examples 1-15 and Table II):

    PNG
    media_image1.png
    586
    483
    media_image1.png
    Greyscale

This reads on applicants Formula I in which R1 is H, R2 is C6 aryloyl,R3 is either O-(Mn+)1/n or O-X+. The reaction is at 90-90 degrees C for 3-5 hours to give the ammonium salt which can be converted to the sodium salt.
Furthermore Wyrick et al. teaches the formation of substituted benzylsulfonamides in which gaseous chlorine (chlorinating agent) is used to form chlorine derivatives and conversion to the sodium salt can be made by treating with NaOH (examples 16-22).
Ascertainment of the Difference Between Scope the Prior Art and the Claims (MPEP §2141.012)
Wyrick et al. is deficient in that it does not teach applicant’s particular reagents or particular structure for the amine.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
However, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to use the appropriate reagents (e.g. acid, base, chlorinating agent, fluorinating agent and the appropriate substituted amine reagent) in Wyrick et al.’s process to form the appropriate benzoylsulfamate derivative, especially since Wyrick et al. already teaches the use of acids, bases, halogenating agents and variability for the substitution on the amine reagent (see Table II and examples), absent evidence to the contrary.
Furthermore, with regard to Applicant’s limitations regarding the appropriate reagents (e.g. acid, base, chlorinating agent, fluorinating agent and substituted amine reagent), it is the position of the Examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the optimization of these limitations to provide the best effective variable depending on the results desired.  Because, Wyrick et al. already teaches the use of acids, bases, halogenating agents and variability for the substitution on the amine reagent (see Table II and examples), the Examiner asserts that the appropriate reagents (e.g. acid, base, chlorinating agent, fluorinating agent and the particular substitution on the amine reagent) are art recognized result-effective variables.  Thus it would be obvious in the optimization process to optimize the structure of the amine reagent and the acid, base and 

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.

Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658